    Case: 1:18-cv-02691 Document #: 37 Filed: 10/03/18 Page 1 of 2 PageID #:461




                 IN THE UNITED STATE DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


ARCH INSURANCE COMPANY                              :
                                                    :      Case No.: 1:18-cv-02691
                      Plaintiff,                    :
                                                    :      Hon. Edmond E. Chang
       V.                                           :
                                                    :
PCH HEALTHCARE HOLDINGS, LLC, et al.                :
                                                    :
                      Defendants.                   :


                                       STIPULATION

       Plaintiff Arch Insurance Company (“Arch”) and Defendants Aetna, Inc. and Aetna Life

Insurance Company (together, “Aetna”) have been in discussions regarding the potential

termination of this action as to Aetna. It will assist the parties’ attempts to reach an amicable

resolution if the date for responding to the Complaint is extended to October 12, 2018 as to

Aetna. As such, it is hereby stipulated between counsel for Arch and counsel for Aetna that

Aetna shall have through October 12, 2018, in which to respond to the Complaint in this action.

       A Proposed Order is submitted contemporaneously herewith.


ARCH INSURANCE COMPANY                              AETNA, INC. AND AETNA
                                                    LIFE INSURANCE COMPANY
/s/ Michael T. Skoglund_______
Michael T. Skoglund                                 /s/ David M. Cummings______
Kristi S. Nolley                                    Kevin B. Dreher
Nicole M. Gallagher                                 David M. Cummings
BATESCAREY LLP                                      REED SMITH LLP
191 North Wacker, Ste. 2400                         10 South Wacker Drive
Chicago, IL 60606                                   Chicago, IL 60606-7507
Ph.: 312-762-3100                                   Ph.: 312-207-1000
Fax: 312-762-3200                                   Fax: 312-207-6400


Dated: October 3, 2018
    Case: 1:18-cv-02691 Document #: 37 Filed: 10/03/18 Page 2 of 2 PageID #:461




                 IN THE UNITED STATE DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


ARCH INSURANCE COMPANY                           :
                                                 :      Case No.: 1:18-cv-02691
                      Plaintiff,                 :
                                                 :      Hon. Edmond E. Chang
       V.                                        :
                                                 :
PCH HEALTHCARE HOLDINGS, LLC, et al.             :
                                                 :
                      Defendants.                :


                                         ORDER

       AND NOW, upon consideration of the Stipulation of Counsel for Plaintiff and Counsel

for and Aetna, Inc. and Aetna Life Insurance Company, it is hereby ORDERED that Aetna, Inc.

and Aetna Life Insurance Company shall have through October 12, 2018 to respond to the

Complaint in this action.


                                                 ________________________________
                                                 EDMOND E. CHANG, J.
